Exhibit 10.15

FIRST AMENDMENT TO

CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is effective as of
June 21, 2007 by and among HARRY & DAVID OPERATIONS CORP., a Delaware
corporation (“Borrower”), the Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in Article I of
the Credit Agreement referenced below), the Required Lenders signatory hereto,
UBS AG, STAMFORD BRANCH, as administrative collateral agent and as
administrative agent (in its capacity as administrative agent, the
“Administrative Agent”) for the Lenders, and GMAC Commercial Finance LLC, as
collateral agent (the “Collateral Agent”) for the Secured Parties and Issuing
Bank.

RECITALS

WHEREAS, Borrower, Guarantors, the Administrative Agent, the Collateral Agent,
the other Agents and the Lenders entered into that certain Credit Agreement
dated as of March 20, 2006 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, Borrower has requested that Agents and the Required Lenders amend
certain provisions of the Credit Agreement, all upon the terms and subject to
the conditions as herein set forth;

NOW THEREFORE, in consideration of the foregoing recitals and mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Agents, Required Lenders, Borrower
and the other Loan Parties agree as follows:

SECTION 1. Amendments. The Credit Agreement is hereby amended as follows:

(a) Clause (g) of the definition of the term “Borrowing Base” is hereby amended
and restated in its entirety to read as follows:

“(g) $9,000,000 (except that such amount shall be $6,000,000 in fiscal months
October and November);”

(b) Section 1.01 is hereby amended by adding the following defined term in
alphabetical order therein:

“First Amendment Effective Date” means the date on which the conditions to
effectiveness of the First Amendment to Credit Agreement, by and among,
Borrower, Guarantors, Agents and Required Lenders have been met by the Borrower
and Guarantors.

(c) Section 5.01(h) is hereby amended and restated in its entirety to read as
follows:

“(h) Budgets. Within forty-five (45) days after the first day of each fiscal
year of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income by each of Holdings’ business
units and



--------------------------------------------------------------------------------

sources and uses of cash and balance sheets and Borrowing Base levels and credit
utilization) prepared by Holdings for (i) each fiscal month of the current or
subsequent, as applicable, fiscal year prepared in detail and (ii) each of the
three years immediately following such current or subsequent, as applicable,
fiscal year prepared in summary form, in each case, of Holdings and its
Subsidiaries, with appropriate presentation and discussion of the principal
assumptions upon which such budgets are based, accompanied by the statement of a
Financial Officer of Holdings to the effect that the budget of Holdings is a
reasonable estimate for the period covered thereby;”

(d) Section 6.08(b) is hereby amended and restated in its entirety to read as
follows:

“(b) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any fiscal year set forth in the table below to exceed the
amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount

Fiscal year 2006

   $ 21.0 million

Fiscal year 2007

   $ 23.0 million

Fiscal year 2008

   $ 25.0 million

Fiscal year 2009

   $ 26.0 million

Fiscal year 2010

   $ 30.0 million

Fiscal year 2011

   $ 32.0 million

provided, however, that (x) if the aggregate amount of Capital Expenditures
described in clause (b) above for any fiscal year (excluding any Capital
Expenditures in such fiscal year for the Hebron Facility Project (defined below)
(the “Hebron Capital Expenditures”)) shall be less than the amount permitted in
clause (b) above for such fiscal year (before giving effect to any carryover),
then 50% of the shortfall may be added to the amount of Capital Expenditures
permitted in clause (b) above for the immediately succeeding (but not any other)
fiscal year if the amount expended in such fiscal year would not exceed 150% of
the amount permitted for such fiscal year (before any carryover and excluding
any Hebron Capital Expenditures) and (y) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall first be
deemed to be from the amount allocated to such year before any carryover;
provided, further, notwithstanding the limitations set forth above, the Loan
Parties are permitted to incur up to $14,500,000 in the aggregate of additional
Capital Expenditures on and after the First Amendment Effective Date to increase
their manufacturing capacity and infrastructure at their facility located in
Hebron, Ohio (the “Hebron Facility Project”). Capital Expenditures made with the
proceeds of casualty insurance or condemnation awards to repair or replace the
property with respect to which such proceeds were paid shall not reduce the
amount of capital expenditures otherwise permitted pursuant to this
Section 6.08(b).”

 

2



--------------------------------------------------------------------------------

SECTION 2. Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of the following conditions precedent:

(a) This Amendment shall have been executed and delivered by the Agents party
hereto, the Required Lenders and each of the Loan Parties (and the Required
Lenders so executing this Amendment hereby authorize and direct each of the
Agents to so execute and deliver this Amendment).

(b) The representations and warranties contained herein shall be true and
correct in all respects, and, after giving effect to this Amendment, no Event of
Default or Default shall exist on the date hereof.

SECTION 3. Representations and Warranties of Loan Parties.

(a) The execution, delivery and performance by each Loan Party of this Amendment
has been duly authorized by all necessary corporate action and this Amendment is
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as the enforcement thereof
may be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

(b) Each of the representations and warranties of the Loan Parties contained in
the Credit Agreement is true and correct in all material respects on and as of
the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date; and

(c) Neither the execution, delivery and performance of this Amendment by each
Loan Party nor the consummation of the transactions contemplated hereby does or
will contravene, result in a breach of, or violate (i) any provision of such
Loan Party’s certificate or articles of incorporation or bylaws, (ii) any law or
regulation, or any order or decree of any court or government instrumentality,
in each case, applicable to any Loan Party or its assets, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Loan Party or any of its Subsidiaries is a party or by which such
Loan Party or any of its Subsidiaries or any of their property is bound, except
in any such case to the extent such conflict or breach has been waived by a
written waiver document, a copy of which has been delivered to the Agents on or
before the date hereof.

SECTION 4. Reference to and Effect upon the Credit Agreement.

(a) Except as specifically set forth above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed, including, without limitation each Guarantor’s guarantee set forth in
Article VII of the Credit Agreement.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute an
amendment of any provision of the Credit Agreement or any other Loan Document,
except as specifically set forth herein. Upon the

 

3



--------------------------------------------------------------------------------

effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.

(c) Each Loan Party acknowledges and agrees that the execution and delivery by
Agents party hereto and Required Lenders of this Amendment shall not be deemed
(i) to create a course of dealing or otherwise obligate any Agent or any Lender
to forbear, waive, consent or execute similar amendments under the same or
similar circumstances in the future, or (ii) to amend, relinquish or impair any
right of any Agent or any Lender to receive any indemnity or similar payment
from any Person or entity as a result of any matter arising from or relating to
this Amendment.

(d) Each Loan Party affirms and acknowledges that this Amendment constitutes a
Loan Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Amendment shall be deemed to include this Amendment unless the context
shall otherwise specify.

SECTION 5. Costs and Expenses. As provided in Section 11.03 of the Credit
Agreement, Borrower agrees to reimburse Agents for all reasonable out-of-pocket
fees, costs and expenses, including the fees, costs and expenses of counsel or
other advisors for advice, assistance, or other representation in connection
with this Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
the signatory is executing) the same with the same force and effect as if such
facsimile signature page were an original thereof, and such party shall promptly
follow its facsimile signature page by delivery of a hard copy original.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

HARRY & DAVID OPERATIONS CORP.

By:  

/s/ Brad L. Earl

Name:   Brad L. Earl Title:   V.P. and Treasurer

BEAR CREEK ORCHARDS, INC.

By:  

/s/ Brad L. Earl

Name:   Brad L. Earl Title:   V.P. and Treasurer JACKSON & PERKINS OPERATIONS,
INC. By:  

/s/ Brad L. Earl

Name:   Brad L. Earl Title:   V.P. and Treasurer BEAR CREEK OPERATIONS, INC. By:
 

/s/ Brad L. Earl

Name:   Brad L. Earl Title:   V.P. and Treasurer BEAR CREEK DIRECT MARKETING,
INC. By:  

/s/ Brad L. Earl

Name:   Brad L. Earl Title:   V.P. and Treasurer

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

HARRY AND DAVID

By:

 

/s/ Brad L. Earl

Name:

  Brad L. Earl

Title:

  V.P. and Treasurer

BEAR CREEK STORES, INC.

By:

 

/s/ Brad L. Earl

Name:

  Brad L. Earl

Title:

  V.P. and Treasurer

HARRY & DAVID HOLDINGS, INC.

By:

 

/s/ Brad L. Earl

Name:

  Brad L. Earl

Title:

  V.P. and Treasurer

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GMAC COMMERCIAL FINANCE LLC, as a Lender and Collateral Agent By:  

/s/ Joseph Skaferowsky

Name:   Joseph Skaferowsky Title:   Director

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as a Lender, Administrative Agent and Administrative Collateral Agent

By:

 

/s/ David B. Julie

Name:

  David B. Julie

Title:

  Associate Director, Banking Products Services, US

By:

 

/s/ Mary E. Evans

Name:

  Mary E. Evans

Title:

  Associate Director, Banking Products Services, US

UBS LOAN FINANCE LLC, as a Lender and Swingline Lender

By:

 

/s/ David B. Julie

Name:

  David B. Julie

Title:

  Associate Director, Banking Products Services, US

By:

 

/s/ Mary E. Evans

Name:

  Mary E. Evans

Title:

  Associate Director, Banking Products Services, US

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

s/s LaSalle BankNational Association,

as a Lender

By:

 

/s/ James J. Hess

Name:

  James J. Hess

Title:

  Senior Vice President

[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

Israel Discount Bank of New York, as a Lender

By:

 

/s/ Andy Ballta

Name:

  Andy Ballta

Title:

  First Vice President

By:

 

/s/ Walter T. Duffy

Name:

  Walter T. Duffy

Title:

  First Vice President

[Signature Page to First Amendment to Credit Agreement]